internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi b04-plr-118058-02 date june legend taxpayer date date date corporation trust trustee daughter daughter daughter daughter dollar_figurex dear this letter is in response to your letter of date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a timely generation-skipping_transfer gst tax exemption allocation pursuant to sec_2642 of the internal_revenue_code facts according to the information submitted on date taxpayer created trust an irrevocable_trust article iii paragraph b of the trust instrument provides that until the time of the division of the trust as defined in article iii paragraph a the trustee is to pay all or any portion of the net_income or principal of the trust estate to any one or more of taxpayer’s children and their issue as the trustee may deem advisable for the health maintenance support or education of any of them plr-118058-02 article iii paragraph a provides that the time of division of the trust shall be when no living child of taxpayer’s is under age twenty-two article iii paragraph c provides that at the time of division of the trust the trustee is to divide the trust estate into equal shares for each of taxpayer’s children then living and one share collectively for the issue then living of a deceased child each share is to be held in further trust for the benefit of the child and his or her issue trustee was designated as trustee on date taxpayer transferred shares of the common_stock of corporation to trust at the time that taxpayer made the gift taxpayer’s only issue were daughter daughter daughter and daughter on date taxpayer timely filed a federal gift_tax_return form_709 reporting the transfer to trust and valuing the stock at dollar_figurex however on the return taxpayer failed to make an allocation of gst tax exemption with respect to the transfer taxpayer represents that no distributions have been made from trust and no gst tax_return has ever been due with respect to trust or any trust property law and analysis sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under sec_2602 the amount of the tax imposed under sec_2601 is equal to the taxable_amount multiplied by the applicable_rate the applicable_rate is defined in sec_2641 as the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property subject_to a generation-skipping_transfer is the excess of one over the applicable_fraction determined for the trust from which the transfer is made the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the trust property with certain specified adjustments sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted as provided in sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-118058-02 sec_2642 provides that the secretary shall by regulation prescribe the circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 and the regulations shall include procedures for requesting comparable relief for transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute in notice_2001_50 2001_34_irb_189 the service announced that taxpayers may seek an extension of time to make a gst tax allocation pursuant to sec_2642 under the provisions of sec_301_9100-3 under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly an extension of time is granted to make an allocation of gst tax exemption to the trust with regard to the date transfer the allocation must be made within days from the date of this letter the allocation should be made on a supplemental form_709 united_states gift and generation- skipping transfer_tax return and filed with the internal_revenue_service center plr-118058-02 cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
